Citation Nr: 0120926	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  97-32 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder 
secondary to the veteran's service-connected left inguinal 
hernia.

2.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
ultimate responsibility to ensure that all appropriate 
development is undertaken in this case.  The Board observes 
that the medical evidence of record is incomplete or stale.  
Specifically, the Board notes that the most recent VA medical 
records in the claims file are dated in January 1998 and 
relate to the veteran's hospitalization.  However, complete 
VA medical records were last obtained in 1996.  In his 
November 1997 substantive appeal, the veteran reported that 
he had appointments at the Tuskegee VA Medical facility in 
December 1997 and May 1998.  Additionally, the most recent VA 
examination of the veteran's 
service-connected hemorrhoids was in January 1996, more than 
5 years ago.  

Furthermore, the veteran has claimed that his back disorder 
resulted from his service-connected inguinal hernia repairs 
to include surgical scars.  In support of his claim, the 
veteran submitted a July 1996 VA medical record which 
indicated that the veteran's low back pain possibly secondary 
to chest surgery.  However, complete VA medical records after 
January 1996 are not of record.  In view of such 
documentation, the Board finds that the veteran should be 
scheduled for a VA examination of his back.  VA's duty to 
assist the veteran includes obtaining recent medical records 
and a thorough and contemporaneous examination in order to 
determine the nature, etiology, and extent of the veteran's 
disabilities.  Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103A (West Supp. 2001).

Finally, the Board notes that the veteran filed a claim for 
Chapter 31 vocational rehabilitation training in July 1996.  
However, the veteran's Chapter 31 vocational rehabilitation 
file is not of record.  As the veteran's Chapter 31 file may 
contain relevant information pertaining the veteran's current 
claim, this file should be obtained.  


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and non-VA, who treated the 
veteran for his back and hemorrhoid 
disabilities since January 1996.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should associate the veteran's 
Chapter 31 vocational rehabilitation 
record with the claims folder

3.  The veteran should be afforded a VA 
examination to nature and extent of the 
veteran's hemorrhoids.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
special studies and tests should be 
performed.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature, extent, and etiology of the back 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should set forth the current diagnosis of 
the veteran's back disorder, and provide 
an opinion as to whether it is as least 
as likely as not that the veteran's back 
disorder, if any, is related to his 
service-connected left inguinal hernia 
repairs.  The examiner should provide 
rationale for this opinion. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

6.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

